DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed October 4, 2021.  Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 6-8, 11-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tay et al. (U.S. Patent Application Publication 2011/0235974) in view of Sheffer (U.S. Patent Application Publication 2003/0025906).
Regarding claims 1, 3, 4, 6-8, 11, 12, 15, 20, Tay et al. disclose (Fig. 8) a method and an optocoupler, comprising: a side-emitting electromagnetic radiation source (250) configured to emit electromagnetic radiation at a side wall; and an electromagnetic radiation detector (240) configured to detect at least part of the emitted electromagnetic radiation.  Tay et al. further disclose ([0017]) a photodiode; detecting radiation at the upper main surface as claimed; an encapsulant 261.  The source and detector are arranged side-by-side.  Tay et al. do not disclose the source emitting red light or substantially monochromatic light and the detector to detect only within a narrow wavelength band around the wavelength of the monochromatic light.  Sheffer teaches ([0044]) emitting red light or a substantially monochromatic light and a detector to detect only within a narrow wavelength band as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such an arrangement in the apparatus of Tay et al. in view of Sheffer to improve the sensitivity and accuracy of the device as taught, known and predictable. 
Regarding claims 13, 14, Tay et al. in view of Sheffer disclose the claimed invention as set forth above.  Tay et al. further disclose a housing body (262) surrounding the source and detector as claimed.  Tay et al. and Sheffer do not disclose specifically a reflective interior .
Claims 1, 3, 4, 6-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omura (U.S. Patent Application Publication 2010/0270483) in view of Sheffer.
Regarding claims 1, 3, 4, 6-12, 15-20, Omura discloses (Figs. 15, 16) a method and an optocoupler, comprising: a side-emitting electromagnetic radiation source (34) configured to emit electromagnetic radiation at a side wall; and an electromagnetic radiation detector (35) configured to detect at least part of the emitted electromagnetic radiation.  Omura et al. further disclose ([0051]) a photodiode; detecting radiation at the upper main surface as claimed; an encapsulant (36); source carrier (32); detector carrier (33) and a reflective coating or deflector (48) as claimed.  Omura also discloses (Fig. 18) a control unit (62) and a control task (switch/relay) as claimed.  Omura does not disclose the source emitting red light or substantially monochromatic light and the detector to detect only within a narrow wavelength band around the wavelength of the monochromatic light.  Sheffer teaches ([0044]) emitting red light or a substantially monochromatic light and a detector to detect only within a narrow wavelength band as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such an arrangement in the apparatus of Omura in view of Sheffer to improve the sensitivity and accuracy of the device as taught, known and predictable. 
Claims 1-5, 13-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (U.S. Patent Application Publication 2007/0241343) in view of Sheffer (U.S. Patent Application Publication 2003/0025906).
Regarding claims 1-5, 13-17, 20, Yamazaki et al. disclose (Figs. 7, 8) a method and an optocoupler, comprising: a side-emitting electromagnetic radiation source (laser 25) configured to emit electromagnetic radiation at a side wall; and an electromagnetic radiation detector (photodiode 26) configured to detect at least part of the emitted electromagnetic radiation.  Yamazaki et al. further disclose a housing body (4) and a reflective interior surface (31) as claimed; a source carrier (leadframe, not labeled) and a detector carrier (leadframe, not labeled).  The source and detector are arranged side-by-side.  Yamazaki et al. do not disclose the source emitting red light or substantially monochromatic light and the detector to detect only within a narrow wavelength band around the wavelength of the monochromatic light.  Sheffer teaches ([0044]) emitting red light or a substantially monochromatic light and a detector to detect only within a narrow wavelength band as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such an arrangement in the apparatus of Yamazaki et al. in view of Sheffer to improve the sensitivity and accuracy of the device as taught, known and predictable. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over either one of Tay et al. or Omura in view of Sheffer, further in view of Yamazaki et al.
Regarding claim 2, Tay et al. or Omura in view of Sheffer disclose the claimed invention as set forth above.  Tay et al., Omura and Sheffer do not disclose the source being a laser.  However, edge emitting lasers are well known in optocouplers as taught in Yamazaki et al.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to use lasers in the apparatus of Tay et al. or Omura et al. in view of Sheffer and Yamazaki et al. to obtain a stronger signal as known and predictable.
Response to Arguments
Applicant’s arguments with respect to the claim(s)have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/THANH LUU/Primary Examiner, Art Unit 2878